Exhibit 10.15

 

 

NONCOMPETITION AGREEMENT

 

 

This Noncompetition Agreement (this "Agreement") is made as of March 26, 1999,
by and between Henry Company, a California corporation ("Henry"), and James Van
Pelt ("Executive") a Principal Executive and Shareholder of Grundy Industries,
Inc., an Illinois corporation (Grundy Industries, Inc., together with its
subsidiaries, the "Company").

 

RECITALS

 

Concurrently with the execution and delivery of this Agreement, Buyer is
purchasing from Seller all of the Company's issued and outstanding shares (the
"Shares") of capital stock pursuant to a stock purchase agreement dated as of
March 26, 1999 (the "Stock Purchase Agreement"). Section 2.4(a)(iii) of the
Stock Purchase Agreement requires that Executive execute and deliver to Buyer a
noncompetition agreement as a condition to the Buyer's purchase of the Shares.

 

The parties, intending to be legally bound, agree as follows:

 

ARTICLE 1.

 

DEFINITIONS

 

Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the Stock Purchase Agreement.

 

ARTICLE 2.

 

ACKNOWLEDGMENTS BY EXECUTIVE

 

Executive acknowledges that (a) Executive has occupied a position of trust and
confidence with the Company prior to the date hereof, is highly knowledgeable
with respect to the business of the Company, and has become familiar with the
following, any and all of which constitute confidential information of the
Company, (collectively the "Confidential Information"): (i) any and all trade
secrets concerning the business and affairs of the Company, product
specifications, data, know–how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current and planned research and development, current and planned manufacturing
and distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures and architectures (and related
processes, formulae, compositions, improvements, devices, know–how, inventions,
discoveries, concepts, ideas, designs, methods and information, of the Company
and any other information, however documented, of the Company that may
constitute a trade secret under applicable law; (ii) any and all information
concerning the business and affairs of the Company (including

 

 

--------------------------------------------------------------------------------


 

 

historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, personnel training and techniques and materials,
however documented; and (iii) any and all notes, analysis, studies and other
material prepared by or for the Company containing or based, in whole or in
part, on any information included in the foregoing; (b) the business of the
Company is based in the midwest; (c) its products and services are marketed
throughout the midwest; (d) the Company competes with other businesses that are
or could be located in any part of the United States; (e) the provisions of
Sections 3 and 4 of this Agreement are reasonable and necessary to protect and
preserve the Company' business, and (g) the Company would be irreparably damaged
if Executive were to breach the covenants set forth in Sections 3 and 4 of this
Agreement.

 

ARTICLE 3.

 

CONFIDENTIAL INFORMATION

 

Executive acknowledges and agrees that all Confidential Information known or
obtained by Executive, whether before or after the date hereof, is the property
of the Company. Therefore, Executive agrees that Executive will not, at any
time, disclose to any unauthorized Persons or use for his own account or for the
benefit of any third party any Confidential Information, whether Executive has
such information in Executive's memory or embodied in writing or other physical
form, without Henry's written consent, unless and to the extent that the
Confidential Information is or becomes generally known to and available for use
by the public other than as a result of Executive's fault or the fault of any
other Person bound by a duty of confidentiality to Henry or the Company.

 

ARTICLE 4.

 

NONCOMPETITION

 

For the consideration to be under this Agreement, Executive agrees that:

 

(1)           For a period of six (6) years from the date hereon (the "Period");

 

(a)           Executive will not, directly or indirectly, engage or invest in,
own, manage, operate, finance, control, or participate in the ownership,
management, operation, financing, or control of, be employed by, associated
with, or lend Executives' name or any similar name to, or render services or
advice to, any business whose products or activities compete in whole or in part
with the current products or activities of the Company, anywhere in the United
States, provided, however, that Executive may purchase or otherwise acquire up
to (but not more than) one percent (1%) of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934. Executive agrees that this covenant is reasonable with respect to
its duration, geographical area, and scope.

 

 

2

--------------------------------------------------------------------------------


 

 

(b)           Executive will not, directly or indirectly, either for himself or
any other Person, (A) induce or attempt to induce any employee of the Company or
the Company's parent entity to leave the employ of such company, (B) in any way
interfere with the relationship between the Company or the Company's parent
entity and any employee of the Company or the Company's parent entity, (C)
employ, or otherwise engage as an employee, independent contractor, or
otherwise, any employee of the Company or the Company's parent entity, or (D)
induce or attempt to induce any customer, supplier, licensee, or business
relation of the Company or the Company's parent entity to cease doing business
with such company, or in any way interfere with the relationship between any
customer, supplier, licensee, or business relation of any such company.

 

(c)           Executive will not, directly or indirectly, either for himself or
any other Person, solicit the business of any Person known to Executive to be a
customer of the Company or the Company's parent entity, whether or not Executive
had personal contact with such Person;

 

(2)           If Executive breaches any covenant set forth in Subsection 4(l) of
this Agreement, the term of such covenant will be extended by the period of the
duration of such breach; and

 

(3)           Executive will not, at any time during or after the Period,
disparage Henry, the Company or the Company's parent entity, or any of their
shareholders, directors, officers, employees, or agents.

 

ARTICLE 5.

 

COMPENSATION

 

As consideration for the covenants in Section 4 of this Agreement, the Company
will pay Executive the sum of Six Hundred Fifty Thousand Dollars ($650,000) (the
"Non–Compete Consideration"), subject to a holdback of $100,000 of the
Non–Compete Consideration (the "Holdback") which Henry may cause to be retained
as security for the Seller's indemnification obligations under Article 8 of the
Stock Purchase Agreement. The Holdback shall be administered as provided in the
Stock Purchase Agreement. The Company will be entitled to offset against the
Holdback the amount of any and all claims that the Company may have against the
Executive pursuant to Article 8 of the Stock Purchase Agreement.

 

ARTICLE 6.

 

REMEDIES

 

If Executive breaches the covenants set forth in Sections 4 or 5 of this
Agreement, Henry and the Company will be entitled to the following remedies:

 

(1)           Damages from Executive;

 

(2)           In addition to its right to damages and any other rights it may
have, to obtain injunctive or other equitable relief to restrain any breach or
threatened breach or otherwise to

 

 

3

--------------------------------------------------------------------------------


 

specifically enforce the provisions of Sections 4 and 5 of this Agreement, it
being agreed that money damages alone would be inadequate to compensate Henry or
the Company and would be an inadequate remedy for such breach.

 

(3)           The rights and remedies of the parties to this Agreement are
cumulative and not alternative.

 

ARTICLE 7.

 

SUCCESSORS AND ASSIGNS

 

This Agreement will be binding upon Henry and Executive and will inure to the
benefit of Henry and the Company and its affiliates, successors and assigns and
Executive and Executives' assigns, heirs and legal representatives.

 

ARTICLE 8.

 

WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the patty giving such notice or demand to take further
action without notice or demand as provided in this Agreement.

 

ARTICLE 9.

 

GOVERNING LAW

 

This Agreement will be governed by the laws of the State of Illinois without
regard to conflicts of laws principles.

 

ARTICLE 10.

 

JURISDICTION; SERVICE OF PROCESS

 

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be brought against any of the parties
in the federal and state courts of the State of Illinois, each of the parties
consents to the jurisdiction of such courts (and of the

 

 

4

--------------------------------------------------------------------------------


 

 

appropriate appellate courts) in any such action or proceeding and waives any
objection to venue therein. Process in any action or proceeding referred to in
the preceding sentence may be served on any party anywhere in the world.

 

ARTICLE 11.

 

SEVERABILITY

 

Whenever possible each provision and term of this Agreement will be interpreted
in a manner to be effective and valid but if any provision or term of this
Agreement is held to be prohibited by or invalid, then such provision or term
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement. If any
of the covenants set forth in Sections 3 and 4 of this Agreement are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time, and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against Executive.

 

ARTICLE 12.

 

COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

ARTICLE 13.

 

SECTION HEADINGS, CONSTRUCTION

 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "including" does not limit the preceding words or
terms.

 

ARTICLE 14.

 

NOTICES

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee,

 

 

5

--------------------------------------------------------------------------------


 

 

if sent by a nationally recognized overnight delivery service (receipt
requested), in each case to the appropriate addresses and facsimile numbers set
forth below (or to such other addresses and facsimile numbers as a party may
designate by notice to the other parties):

 

Executive:

James Van Pelt

 

1393 Edgewood Lane

 

Winnetka, Illinois 60093

 

 

 

Facsimile No.:

 

 

 

 

Henry:

Henry Company

 

2911 Slauson Avenue

 

Huntington Park, California 90255

 

 

 

Attention: Jeffrey A. Wahba

 

Facsimile No.: 323/581–7764

 

ARTICLE 15.

 

ENTIRE AGREEMENT

 

This Agreement, the Employment Agreement and the Stock Purchase Agreement
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior written and oral agreements and
understandings between Henry and Executive with respect to the subject matter of
this Agreement. This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.

 

 

6

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

HENRY COMPANY

 

 

 

By:

/s/ Richard Gordinier

 

Its:

President

 

 

 

EXECUTIVE

 

/s/ James S. Van Pelt

 

James S.Van Pelt

 

 

 

7

--------------------------------------------------------------------------------